Citation Nr: 0501226	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied pension benefits because the 
veteran's annual countable family income exceeded the 
applicable income limitations for a veteran with three 
dependents.  


FINDINGS OF FACT

1.  Effective from December 1, 2001, through November 30, 
2002, the maximum annual pension rate for a veteran with 
three minor children was $15,776.00.  

2.  In the veteran's May 2002 application for benefits, he 
reported annual income, consisting of a civil service 
retirement annuity of $1,506.00, monthly, for an annual 
retirement annuity in excess of $18,000.00.  

3.  The veteran is divorced and has three dependent children 
not living with him, whom he supports through garnishment of 
his civil service retirement annuity in the total amount of 
$408.38 monthly.  


CONCLUSION OF LAW

As the veteran's annual countable income is excessive for 
receipt of nonservice-connected pension, the claim for 
nonservice-connected pension benefits is without legal merit.  
38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272, 3.273 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran has been notified of the reasons 
for the denial of his claim, and has been given notice of the 
laws and regulations governing the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the veteran.  As will be explained 
below, the claim for nonservice-connected pension benefits 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

In the case at hand, the veteran maintains that he is single, 
divorced from his wife, and that his former spouse has their 
three minor children in her custody.  In his May 2002 
application for pension, he noted that he supports his three 
dependent children, in the amount of $136.17 monthly for each 
child, for a total of $408.38 monthly.  In a Bureau of Child 
Support document, dated in April 2002, the veteran's civil 
service retirement annuity is being garnished, effective from 
April 2002, in the amount of $408.38 monthly for child 
support.  In his May 2002 application for benefits, he also 
reported that his monthly civil service retirement annuity 
was $1,506.00.  However, since the child support payments are 
taken directly from his retirement annuity each month, he 
maintains he does not see that money nor does have any 
control over it, therefore, he believes that the total 
monthly amount of the garnished child support should not be 
considered as part of his countable income for receipt of 
nonservice-connected disability pension.  

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Nonservice-connected pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  Income eligibility for pension, and the amount 
of any pension payable, is determined by subtracting the 
veteran's annual family countable income from the maximum 
annual pension rate applicable to the veteran's 
circumstances.  The maximum annual pension rate is adjusted 
from year to year.  The maximum annual rate of improved 
pension for a single veteran with three minor dependent 
children was $15,776.00, effective from December 1, 2001; 
$15,998.00, effective from December 1, 2002; $16,335.00, 
effective from December 1, 2003; and $16,777.00, effective 
from December 1, 2004.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23.  

In determining the veteran's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  See 38 U.S.C.A. 
§ 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change 
in the maximum annual pension rate, or in the veteran's 
family income, the monthly rate of pension payable shall be 
adjusted effective the date of change.  See 38 U.S.C.A. 
§ 501; 38 C.F.R. § 3.273.  

The basic facts in this case are not in dispute.  The 
veteran's annual countable income, as reported by him, is 
over $18,000.  This amount of annual income exceeds the 
maximum annual pension rate for a single veteran with three 
minor dependent children.  The veteran contends that the 
amount garnished for child support each month from his civil 
service retirement annuity should not be considered when 
countable income is computed because he has no control over 
the garnished income.  As noted earlier, payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  Garnished wages are not specifically 
excluded from income.  See 38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.272.  Recurring income means income which is 
received or anticipated in equal amounts, and at regular 
intervals, and which will continue throughout an entire 12-
month annualization period.  See 38 C.F.R. § 3.271.  

As noted, the veteran's annual countable income consists of 
his civil service retirement annuity, which exceeds the 
applicable statutory and regulatory limits for a single 
veteran with three minor dependent children.  Hence, pursuant 
to the governing legal authority, he cannot meet the basic 
income eligibility requirement to establish entitlement to 
nonservice-connected pension benefits.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The claim of entitlement to nonservice-connected disability 
pension benefits is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


